Citation Nr: 0209942	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of radiation 
exposure.

ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


REMAND

The veteran served on active duty from September 1942 to 
November 1945.  He died in May 1978.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied entitlement to service connection for the cause of 
the veteran's death and entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  In May 2001, the Board denied on appeal 
the claim for DIC under the provisions of 38 U.S.C.A. § 1318.  
The Board remanded the claim for service connection for the 
cause of the veteran's death, for further development of 
evidence relevant to the claim.

While the case was at the RO on remand, a number of medical 
records from the 1970s were obtained.  In May 2002, the RO 
prepared a supplemental statement of the case (SSOC) on the 
issue of service connection for the cause of the veteran's 
death.  The RO informed the appellant that she had the option 
of submitting additional comments on the case.  In June 2002, 
the RO received a letter from the appellant, in which she 
presented arguments in support of her claim.  Included in her 
arguments is the assertion that the cancer from which the 
veteran died was caused by exposure during service to 
radiation from nuclear weapons exploded in Japan.  The RO 
returned the claims file to the Board, without responding to 
the appellant's June 2002 statement.

The appellant had not previously claimed that the veteran's 
terminal illness was related to radiation exposure during 
service.  There are provisions in VA statutes and regulations 
that specifically address claims of disability or death 
related to radiation exposure.  See 38 U.S.C.A. §§ 1112(c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.309(d), 3.311 
(2001).  The RO has neither considered nor developed the 
claim of entitlement to service connection for cause of death 
based on the appellant's contention that the veteran's cancer 
was caused by radiation exposure during his service.  
Therefore, the Board will remand this claim for the RO to 
undertake the necessary development and to readjudicate the 
claim, including the contention that radiation exposure 
during service caused the veteran's cancer.  See Chairman's 
Memorandum No. 01-02-01, Expanded Case Development Authority, 
paragraph 9(c)(4) (Jan. 29, 2002).  In readjudicating the 
claim, the RO should take any actions necessary to comply 
with VA's duties to notify and assist claimants under the 
Veteran's Claims Assistance Act (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 1991 & Supp. 2002); 66 Fed. Reg. 45620 
et seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326). 

Accordingly, this case is REMANDED for the following:

The RO should undertake the necessary 
develop for purposes of readjudicating 
the appellant's claim for service 
connection for the cause of the veteran's 
death, to include as a result of exposure 
to radiation during service.  The RO 
should fulfill the requirements of the 
VCAA with respect to notifying the 
appellant of any evidence needed and 
assisting the appellant in developing the 
necessary evidence.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the appellant, she and her representative, if any, 
should be furnished with a supplemental statement of the case 
and afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




